Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: in combination with other claimed limitations, the prior arts of record fail to disclose or suggest wherein one or both of following conditions (i) and (ii) hold: (i) no transistor is connected between the input terminal and the second line, and (ii) no transistor is connected between the output terminal and the first line; and the first line is one of a power supply line and a ground line, and the second line is the other of the power supply line and the ground line, as required by amended in claim 1; the prior arts of record fail to disclose or suggest wherein the first transistor is a P-channel type MOSFET whose source and gate are connected to a power supply line, and whose drain is connected to the input terminal, and the second transistor is a P-channel type MOSFET whose source is connected to the output terminal, whose gate is connected to a power supply line, and whose drain is connected to a ground line, as required by amended claim 3; and the prior arts of record fail to disclose or suggest wherein the first transistor is an N-channel type MOSFET whose source and gate are connected to a ground line, and whose drain is connected to the input terminal, the second transistor is a P-channel type MOSFET whose source and gate are connected to a power supply line, and whose drain is connected to the output terminal, and the third transistor is an N-channel type MOSFET whose source is connected to the ground line, whose gate is connected to the output terminal, and whose drain is connected to the input terminal, as required by amended claim 7.
Claims 1-14 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811.  The examiner can normally be reached on M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 




/VIBOL TAN/Primary Examiner, Art Unit 2844